DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SAMMIE EUGENE WELLS,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-28

                         [September 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn D. Kelley, Judge; L.T. Case Nos. 502017CF007089A,
502017CF007091A, 502017CF007090A and 502017CF007386A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.